UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6130


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CALVIN LEE EVERETTE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:01-cr-00068-BO-1; 5:04-cv-00358-BO)


Submitted:    April 16, 2009                 Decided:   April 27, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Lee Everette, Appellant Pro Se.    Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Calvin       Lee    Everette    seeks      to     appeal      the   district

court’s order denying his “Motion for Rule 60(b)(1) & (6).”                            The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.               28 U.S.C. § 2253(c)(1) (2006).

A    certificate    of    appealability         will       not     issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)      (2006).        A    prisoner         satisfies      this

standard   by    demonstrating      that      reasonable         jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                             Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).      We    have   independently         reviewed         the   record   and

conclude   that    Everette      has   not     made    the       requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court    and    argument      would    not       aid   the   decisional

process.

                                                                               DISMISSED




                                          2